DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 and 8 in the reply filed on 6/29/2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation “semiconducting portions” in lines 4 and 5. It is unclear what is being described as semiconducting portions. The instant specification teaches that portions of a surface film wherein water molecules cohere together can serve as a semiconductor with electrical conductivity [0043], but does not further define what is considered a “semiconducting portion”. The examiner notes that for purposes of examination, any region of an electrically conductive element wherein water molecules are present will be considered as a “semiconducting portion”. Claims 3 and 4 are also rejected due to their dependency on Claim 1.
Claim 2 discloses the limitation “semiconducting portions” in lines 4 and 5. It is unclear what is being described as semiconducting portions. The instant specification teaches that portions of a surface film wherein water molecules cohere together can serve as a semiconductor with electrical conductivity [0043], but does not further define what is considered a “semiconducting portion”. The examiner notes that for purposes of examination, any region of an electrically conductive element wherein water molecules are present will be considered as a “semiconducting portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (US 20170271113A1) (disclosed by applicant in IDS dated 12/5/2019).
Regarding Claim 2, Ono discloses an aluminum member (puffer cylinder, 6) made of aluminum or an aluminum alloy, wherein a surface film (aluminum hydrated oxide film, 22) of the aluminum member (puffer cylinder, 6) comprises aluminum oxide (Figure 4, [0036, 0041, 0048]). Ono further discloses that the aluminum oxide of the surface film (aluminum hydrated oxide film, 22) is a hydrated oxide film formed by a chemical conversion treatment (Figure 4, [0040]). 
The instant application teaches that an aluminum oxide film containing water molecules exhibits electrical conductivity [0043]. Thus, as the surface film (aluminum hydrated oxide film, 22) of the aluminum member (puffer cylinder, 6) of Ono is comprised of a hydrated oxide film, it would be understood by the skilled artisan that the aluminum member (puffer cylinder, 6) has semiconducting portions (as defined above in Claim Rejections - 35 USC § 112(b)). 
As further detailed above (in Claim Rejections - 35 USC § 112(b)), there is no specificity in what would be considered a “semiconducting portion”. Therefore, the skilled artisan would appreciate that the many embodiments of the aluminum member (puffer cylinder, 6) of Ono which meet the limitation “semiconducting portions having an area proportion of not less than 5 ppm of an area of a surface of the aluminum member” by simply selecting a value for the area of a surface of the aluminum member having a sufficient local density of water molecules. Thus, Ono meets all of the limitations of Claim 2.
Regarding Claim 8, Ono discloses an aluminum member (puffer cylinder, 6) made of aluminum or an aluminum alloy, wherein a surface film (aluminum hydrated oxide film, 22) of the aluminum member (puffer cylinder, 6) comprises aluminum oxide (Figure 4, [0036, 0041, 0048]). Ono further discloses that the aluminum oxide of the surface film (aluminum hydrated oxide film, 22) is a hydrated oxide film formed by a roughening (chemical conversion) treatment (Figure 4, [0040]). Ono further discloses that the roughness (chemical conversion) treatment results in an aluminum hydrated oxide film (22) which has an unevenness structure resulting in an increased surface roughness (Figure 4, [0041, 0049-0050]).
The instant application teaches that subjecting an aluminum member to roughening processes (including chemical methods) result in increased electrical conductivity of the surface film [0054-0055]. Therefore, since the aluminum member (puffer cylinder, 6) of Ono is subjected to a roughening (chemical conversion) treatment, there is necessarily improved electrical conductivity. Thus, Ono meets all of the limitations of Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 20140209350A1) in further view of Ono et al. (US 20170271113A1) (disclosed by applicant in IDS dated 12/5/2019).
In Regards to Claim 1:
Nakanishi discloses an aluminum member (plate-like electric conductor) made of an aluminum alloy, which is subjected to a hot rolling treatment to improve the electrical conductivity of the aluminum member (plate-like electric conductor) [0009].
Nakanishi is deficient in disclosing a surface film of the aluminum member which comprises at least one of aluminum oxide and aluminum hydroxide, and the surface film includes not less than 100000 semiconducting portions per square centimeter of a surface of the aluminum member, the semiconducting portions being formed in portions of the surface film in which portions water molecules cohere together.
Ono discloses an aluminum member (puffer cylinder, 6) made of aluminum or an aluminum alloy, wherein a surface film (aluminum hydrated oxide film, 22) of the aluminum member (puffer cylinder, 6) comprises aluminum oxide (Figure 4, [0036, 0041, 0048]). Ono further discloses that the aluminum oxide of the surface film (aluminum hydrated oxide film, 22) is a hydrated oxide film formed by a chemical conversion treatment (Figure 4, [0040]). Ono further teaches that the hydrated oxide film is abrasion resistant and serves to protect the aluminum member (puffer cylinder, 6) from damage and wear over time [0003-0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to form an aluminum oxide surface layer on the surface of the aluminum member of Nakanishi by a chemical conversion treatment, as it is known in the art as a method of forming a surface film comprising aluminum oxide on an aluminum material and would help prevent damage caused by abrasion which occurs with use, as taught by Ono.
The instant application teaches that an aluminum oxide film containing water molecules exhibits electrical conductivity [0043]. Thus, upon modification, the surface film of the aluminum member (plate-like electric conductor) of Nakanishi is comprised of a hydrated oxide film, it would be understood by the skilled artisan that the aluminum member (plate-like electric conductor) has semiconducting portions (as defined above in Claim Rejections - 35 USC § 112(b)). 
As further detailed above (in Claim Rejections - 35 USC § 112(b)), there is no specificity in what would be considered a “semiconducting portion”. Therefore, the skilled artisan would appreciate that the many embodiments of the aluminum member (plate-like electric conductor) of Nakanishi which meet the limitation “surface film includes not less than 100000 semiconducting portions per square centimeter of a surface of the aluminum member” by simply selecting an optimized value for the size of the semiconducting portions and an area of a surface of the aluminum member having a sufficient local density of water molecules. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Nakanishi as modified by Ono discloses the aluminum member of Claim 1 as set forth above. Nakanishi further discloses that aluminum member (plate-like electric conductor) is used to form a busbar [0009]. Therefore, all of the limitations of Claim 3 are met. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 20110200884A1) further in view of Ono et al. (US 20170271113A1) (disclosed by applicant in IDS dated 12/5/2019).
In Regards to Claim 1:
	Uchida discloses an aluminum member (base material, 12) made of aluminum or an aluminum alloy, wherein a surface film (16) of the aluminum member (base material, 12)
comprises aluminum oxide and is electrically conductive [0032-0035]. Uchida discloses that the surface film (16) may have a thickness 0.5-3 nm, and requires that the surface of the aluminum member (base material, 12) be uniformly covered by the surface film (16) [0035-0036]. Uchida further discloses that the surface film (16) may be formed of natural oxidation [0034].
	Uchida is deficient in disclosing that the surface film includes not less than 100000 semiconducting portions per square centimeter of a surface of the aluminum member, the semiconducting portions being formed in portions of the surface film in which portions water molecules cohere together.
Ono discloses an aluminum member (puffer cylinder, 6) made of aluminum or an aluminum alloy, wherein a surface film (aluminum hydrated oxide film, 22) of the aluminum member (puffer cylinder, 6) comprises aluminum oxide (Figure 4, [0036, 0041, 0048]). Ono further discloses that the aluminum oxide of the surface film (aluminum hydrated oxide film, 22) is a hydrated oxide film formed by a chemical conversion treatment (Figure 4, [0040]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of forming the surface film of Uchida, a chemical conversion treatment, as it is known in the art as a method of forming a surface film comprising aluminum oxide on an aluminum material, as taught by Ono, and would allow greater control in surface film thickness when compared to a naturally forming surface film. 
The instant application teaches that an aluminum oxide film containing water molecules exhibits electrical conductivity [0043]. Thus, upon modification, the surface film (16) of the aluminum member (base material, 12) of Uchida is comprised of a hydrated oxide film, it would be understood by the skilled artisan that the aluminum member (base material, 12) has semiconducting portions (as defined above in Claim Rejections - 35 USC § 112(b)). 
As further detailed above (in Claim Rejections - 35 USC § 112(b)), there is no specificity in what would be considered a “semiconducting portion”. Therefore, the skilled artisan would appreciate that the many embodiments of the aluminum member (base material, 12) of Uchida which meet the limitation “surface film includes not less than 100000 semiconducting portions per square centimeter of a surface of the aluminum member” by simply selecting an optimized value for the size of the semiconducting portions and an area of a surface of the aluminum member having a sufficient local density of water molecules. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Uchida as modified by Ono discloses the aluminum member of Claim 1 as set forth above. Uchida further discloses a battery having a current collector (10) which is comprised of the aluminum member (base material, 12) [0032, 0037]. Therefore, all of the limitations of Claim 4 are met.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724